DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 15 is objected to because of the following informalities:  Claim 15, line 7 recites, “the connection status monitoring device”, which should be corrected to have proper antecedent basis (similarly to Claim 1 recites the limitation with proper antecedent basis).  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-12, 14-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Roberts et al. (US 2020/0303950).
Regarding Claim 1, Roberts discloses a  protection disconnector system (Figures 1-9) comprising: 
a surge arrestor (comprising 110, Figure 1, 210, Figure 2 and corresponding elements in Figures 3-8) connectable to a power distribution or transmission grid (110 connected to power line 130); 
a disconnector device (comprising 120, Figure 1, 210, Figure 2 and corresponding elements in Figures 3-8) connected in series to the surge arrester between a phase of the power distribution or transmission grid and ground (120 in series with 110 between 130 and ground 140, Figure 1, Paragraph 35, “….an exemplary arrangement 100 of a surge arrester 110 connected in series with a disconnector 120 between a power line 130 and ground potential 140”) and being configured for disconnecting, upon activation of the disconnector device, the surge arrester in case of an overload condition of the surge arrestor (Paragraph 35, “….The disconnector 120 operates in the conventional manner to automatically disconnect the surge arrester 110 from ground in case the arrester 110 becomes permanently short-circuited so as to allow that the power line 130 is quickly re-established to normal operation conditions”); and 
a connection status monitoring device (comprising 150, 160, Figure 1) being operatively connected to the disconnector device for monitoring an electrical connection status of the disconnector device (150, 160 operatively coupled to 120, Figure 1, Paragraph 35) and comprising a determining section (comprising sensing 150, Figure 1) and a wireless communication section (communication 160 sending wireless indicating signal, Figure 1, Paragraph 35), whereby the determining section is configured to determine whether the disconnector device has been activated and to generate connection status indicator data, indicative of whether the disconnector device has been activated (Paragraph 35, “….A monitoring device 150, such as a sensor, may be integrated into the disconnector 120 to sense the present status of the disconnector 120, i.e. establish if the disconnector 120 has operated or not to disconnect the surge arrester 110 from ground 140”); and 
the wireless communication section is adapted to connect to a wireless communication infrastructure using a wireless communication protocol, and to transmit the connection status indicator data over the wireless communication infrastructure (Paragraph 35).
Regarding Claim 3, Roberts discloses the protection disconnector system according to Claim 1, further comprising an energy supply such as a battery or an energy harvesting system (comprising 750, Figure 7).
Regarding Claim 4, Roberts discloses the protection disconnector system according to Claim 1, further adapted to establish a multi-hop network with a neighboring connection status monitoring device (Figures 3-6).
Regarding Claim 5, Roberts discloses the protection disconnector system according to claim 1, wherein the determining section comprises at least one interaction element of the group of: an electrical switch, an acceleration sensor, a photoelectric barrier (Figure 8 shows the determining section including an electrical switch D6, Paragraph 70), wherein the interaction element is adapted for interacting with the disconnector device upon activation of the disconnector device (Paragraph 70, “…800 may serve itself as a monitoring device for detecting if the surge arrester disconnector has operated, because the stored power will gradually decrease when the disconnector disconnects the arrester from ground, thereby interrupting the flow of leakage current from the surge arrester to ground, and consequently, the storage of charge by the energy harvester apparatus 800”).
Regarding Claim 6, Roberts discloses the protection disconnector system according to Claim 1, further comprising a position detection system adapted to detect a geographic position of the connection status monitoring device (Paragraph 85), and wherein the wireless communication section is further adapted to transmit a position data indicative of the detected position to the wireless communication infrastructure (Paragraph 85).
Regarding Claim 7, Roberts discloses the protection disconnector system according to Claim 1, wherein the wireless communication section is further adapted to communicate with at least one node of the wireless communication infrastructure (Figures 3-6).
Regarding Claim 8, Roberts discloses the protection disconnector system according to Claim 1, further adapted to determine further data, indicative of at least one selected from a status and an event, and wherein the wireless communication section is adapted to transmit the further data over the wireless communication infrastructure (paragraph 35, “….a communication device 160 for transmitting a signal indicative of the sensed disconnector status and/or other communication data”).
Regarding Claim 9, Roberts discloses the protection disconnector system according to Claim 1, wherein the wireless communication section is adapted to transmit the connection status indicator data with a transmission energy use of at least 1µWh and/or at most 1mWh per transmission (Paragraph 38, “…typical low-power radio transceivers operate at <0.1 watts of power”); and/or
the wireless communication section is adapted to transmit the connection status indicator data with a bit rate of at least 50Bit/s and/or at most 1Mbit/s (Paragraph 38); and/or
the wireless communication section is adapted to transmit the connection status indicator data a) in predetermined time intervals, in particular at least once a day and at most once an hour, b) upon an event, c) upon a change in status, or d) any combination of a-c (Paragraph 38, “….low-power high-speed radio transceivers are particularly suitable for periodic transfer of small amounts of information, such as the sensed status of a surge arrester disconnector…”).
Regarding Claim 10, Roberts discloses the protection disconnector system according to claim 1, wherein the surge arrestor is provided as pole-mounted equipment (pole-mounted 110, 210, 310, Figures 1-3 respectively).
Regarding Claim 11, Roberts discloses the protection disconnector system according to claim 1, comprising a central control unit (comprising 340-640, Figures 3-6, Paragraph 91) connected to the wireless communication infrastructure using the wireless communication protocol (Figures 3-6, Paragraphs 50-51) and adapted to receive the connection status indicator data, transmitted by the wireless communication section (Figures 3-6, Paragraphs 50-51).
Regarding Claim 12, Roberts discloses the protection disconnector system according to Claim 1, wherein the disconnector device comprises an indicator element for indicating activation of the disconnector device (conducting lead from 120, 220 to 150, 250 in Figures 1-2 respectively), and wherein the determining section comprises at least one interaction element (conducting lead from 150, 250 to 120, 220 in Figures 1-2 respectively), wherein the interaction element is adapted for interacting with the indicator element of the disconnector device upon activation of the disconnector device (to send information/no current flow to the sensor, Figures 1-2).

Regarding Claim 14, Roberts discloses the protection disconnector system according to Claim 1, wherein the surge arrester is electrically connected, through the disconnector device, between a line of the power distribution or transmission grid and ground (120 electrically connected in series with 110 between power line 130 and ground 140, Figure 1, Paragraph 35).
Regarding Claim 15, Roberts discloses a method (Figures 1-9) for remotely monitoring an electrical connection status of a disconnector device (status of disconnector device 120, Figure 1, 210, Figure 2 and corresponding elements in Figures 3-8), whereby 
the disconnector device is connected in series to a surge arrester between a phase of a power distribution or transmission grid to ground (120 in series with a surge arrester 110 between power line 130 and ground 140, Figure 1, Paragraph 35, “….an exemplary arrangement 100 of a surge arrester 110 connected in series with a disconnector 120 between a power line 130 and ground potential 140”) and being configured for being activated in case of an overload condition of the surge arrestor, thereby disconnecting the surge arrester (Paragraph 35, “….The disconnector 120 operates in the conventional manner to automatically disconnect the surge arrester 110 from ground in case the arrester 110 becomes permanently short-circuited so as to allow that the power line 130 is quickly re-established to normal operation conditions”), and the method comprises: 
determining, by a determining section of the connection status monitoring device, whether the disconnector device has been activated (Paragraph 35, “A monitoring device 150, such as a sensor, may be integrated into the disconnector 120 to sense the present status of the disconnector 120, i.e. establish if the disconnector 120 has operated or not to disconnect the surge arrester 110 from ground 140”); 
generating, by the determining section, connection status indicator data indicative of whether the disconnector device has been activated (Paragraph 35, a communication device 160 for transmitting a signal indicative of the sensed disconnector status and/or other communication data); and 
transmitting, by a wireless communication section of the connection status monitoring device connected to a wireless communication infrastructure (Figures 3-6, Paragraphs 50-51), the connection status indicator data over the wireless communication infrastructure using a wireless communication protocol (Figures 3-6, Paragraphs 50-51).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2,13 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (US 2020/0303950) in view of Mao (US 2017/0222426).
Regarding Claim 2, Roberts does not specifically disclose the protection disconnector system according to Claim 1, whereby the disconnector device is provided as a consumable fuse element, adapted to change from an unconsumed state to a consumed state in an operating state of the disconnector device and the fuse element is provided as an explosive fuse or as a fuse having a wire as conductor element, whereby the wire has a defined melting temperature that melts upon experiencing an overcurrent (Roberts discloses in Paragraph 89 using thermal sensors).
Mao discloses a protection disconnector system (Figures 1-9) comprising a surge arrestor (comprising 210, Figure 4, 310, Figure 9 and corresponding elements in other Figures) and a disconnector device (comprising 305, Figure 9) connected in series between a phase of a power distribution or transmission grid and ground (Paragraph 4), whereby the disconnector device is provided as a consumable fuse element (210 and  310 in Figure 4, 9 respectively provided as fuse element, Paragraph 49), adapted to change from an unconsumed state to a consumed state in an operating state of the disconnector device and the fuse element is provided as an explosive fuse or as a fuse having a wire as conductor element, whereby the wire has a defined melting temperature that melts upon experiencing an overcurrent (Paragraphs 15, 39, 49). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the disconnector in the system of Roberts as a fuse element as taught by Mao, to disconnect responsive to overcurrent to prevent surge arrestor from overheating and fire in case of a failure.
Regarding Claim 13, Roberts discloses the protection disconnector system according to Claim 12, whereby the indicator element to come in physical contact with the interaction element in the determining section and, when the interaction element is dislocated, configured for signalizing the connection status monitoring device that the disconnector device has changed its status from "connected" to "disconnected" (when the disconnector operates/opens, the connecting lead/indicator element dislocates providing the disconnected signal).
Roberts does not specifically disclose that the disconnector device is provided as a consumable fuse element, adapted to change from an unconsumed state to a consumed state in an operating state of the disconnector device and the fuse element is provided as an explosive fuse or as a fuse having a wire as conductor element, whereby the wire has a defined melting temperature that melts upon experiencing an overcurrent; wherein the fuse element is coupled with the indicator element. 
Mao discloses a protection disconnector system (Figures 1-9) comprising a surge arrestor (comprising 210, Figure 4, 310, Figure 9 and corresponding elements in other Figures) and a disconnector device (comprising 305, Figure 9) connected in series between a phase of a power distribution or transmission grid and ground (Paragraph 4), whereby the disconnector device is provided as a consumable fuse element (210 and  310 in Figure 4, 9 respectively provided as fuse element, Paragraph 49), adapted to change from an unconsumed state to a consumed state in an operating state of the disconnector device and the fuse element is provided as an explosive fuse or as a fuse having a wire as conductor element, whereby the wire has a defined melting temperature that melts upon experiencing an overcurrent (Paragraphs 15, 39, 49). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the disconnector in the system of Roberts as a fuse element as taught by Mao, to provide quick indication to disconnect responsive to overcurrent to prevent surge arrestor from fire in case of a failure.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Smit (US 2018/0331571) discloses a disconnector device provided as a fuse element including a fuse link and a current sensing unit (fuse 1 including fuse link R and sensor 5, Figures 1-2); Little (US 4,740,859) discloses in Figures 1-2, a surge arrester (38/39/40) and a fuse (34/35/36) connected in series between a phase line (18/19/20) and neutral line (42) of a power system and an indicator element (46/47/48) to indicate the status of the surge arrester.  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002. The examiner can normally be reached Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LUCY M THOMAS/Examiner, Art Unit 2836, 6/15/2022                                                                                                                                                                                                        
/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836